

115 HR 4935 IH: Journalist Protection Act
U.S. House of Representatives
2018-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4935IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2018Mr. Swalwell of California (for himself, Mr. Cohen, Mr. Cicilline, Mrs. Napolitano, Ms. Norton, Mr. Carson of Indiana, Mrs. Dingell, Mr. Soto, Mr. Khanna, Mr. Serrano, Mr. Rush, Ms. Maxine Waters of California, and Ms. Moore) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide a penalty for assault against journalists, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Journalist Protection Act. 2.Assault against journalists (a)In generalChapter 7 of title 18, United States Code, is amended by adding at the end the following:
				
					120.Assault against journalists
 (a)In generalWhoever, in or affecting interstate or foreign commerce, intentionally commits, or attempts to commit—
 (1)an act described in subsection (b) shall be fined under this title or imprisoned not more than 3 years, or both; or
 (2)an act described in subsection (c) shall be fined under this title or imprisoned not more than 6 years, or both.
 (b)Bodily injury to a journalistAn act described in this subsection is an act that causes a bodily injury to an individual— (1)who is a journalist;
 (2)committed with knowledge or reason to know such individual is a journalist; and (3)committed—
 (A)while such journalist is taking part in newsgathering; or (B)with the intention of intimidating or impeding newsgathering by such journalist.
 (c)Serious bodily injury to a journalistAn act described in this subsection is an act that causes a serious bodily injury to an individual— (1)who is a journalist;
 (2)committed with knowledge or reason to know such individual is a journalist; and (3)committed—
 (A)while such journalist is taking part in newsgathering; or (B)with the intention of intimidating or impeding newsgathering by such journalist.
 (d)DefinitionsFor purposes of this section: (1)Bodily injuryThe term bodily injury has the meaning given such term in section 1365(h)(4) of this title.
 (2)JournalistThe term journalist means an individual who— (A)is an employee, independent contractor, or agent of an entity or service that disseminates news or information—
 (i)by means of a newspaper, nonfiction book, wire service, news agency, news website, mobile application or other news or information service (whether distributed digitally or otherwise), news program, magazine, or other periodical (whether in print, electronic, or other format); or
 (ii)through television broadcast, radio broadcast, multichannel video programming distributor (as such term is defined in section 602(13) of the Communications Act of 1934 (47 U.S.C. 522(13))), or motion picture for public showing; and
 (B)with the primary intent to investigate events or procure material in order to disseminate to the public news or information concerning local, national, or international events or other matters of public interest, engages in newsgathering.
 (3)NewsgatheringThe term newsgathering means engaging in the regular gathering, preparation, collection, photographing, recording, writing, editing, reporting, or publishing concerning local, national, or international events or other matters of public interest.
 (4)Serious bodily injuryThe term serious bodily injury has the meaning given such term in section 1365(h)(3) of this title.. (b)Clerical amendmentThe table of sections for chapter 7 of title 18, United States Code, is amended by adding at the end the following:
				
					
						120. Assault against journalists..
			